Case: 12-20634       Document: 00512407100         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013
                                     No. 12-20634
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ALBERTO TORRES-MENDEZ, also known as Jose Mendez Torres, also
known as Jose Sausedo, also known as Jose Alberto Torres, also known as Jose
Alberto Morales-Morales, also known as Jose Alberto Torres Mendez, also known
as Jose Morales, also known as Jose Alberto Morales,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-210-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Jose Alberto Torres-Mendez pleaded guilty to illegal reentry into the
United States and received a sentence of 22 months in prison, which was below
the advisory guidelines range. Now, he argues that his sentence is unreasonable
because it is greater than necessary to meet the goals of 18 U.S.C. § 3553(a) and
because a shorter sentence would have sufficed to deter him from committing

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20634    Document: 00512407100    Page: 2   Date Filed: 10/15/2013

                                No. 12-20634

future offenses and to protect the public from him. “We have no jurisdiction to
review [Torres-Mendez’s] apparent claim that the court should have departed
further.” See United States v. Hernandez, 457 F.3d 416, 424 (5th Cir. 2006).
      AFFIRMED.




                                      2